 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN SCOTT CORRAL,                               No. 2:18-cv-1843 CKD P
12                      Plaintiff,
13           v.                                         ORDER AND
14    SULLIVAN, et al.,                                 FINDINGS AND RECOMMENDATIONS
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action filed

18   pursuant to 42 U.S.C. § 1983. On February 20, 2019, the court screened plaintiff’s amended

19   complaint as the court is required to do under 28 U.S.C. § 1915A(a). The amended complaint

20   was dismissed with leave to file a second amended complaint. In the screening order, plaintiff

21   was informed as follows:

22                 While it is not entirely clear, it appears that in plaintiff’s amended
                   complaint, plaintiff asserts that when he was a pretrial detainee in the
23                 Glenn County Jail, he was disciplined in the form of loss of unidentified
                   “privileges” for arguing with an officer and for slamming a phone
24                 during the same course of events. Plaintiff does not identify the
                   privileges lost, nor the process afforded plaintiff, if any, before loss.
25                 Therefore, he has not established any actionable injury.
26                 Plaintiff is informed that pretrial detainees have due process
                   protection for conduct that amounts to punishment. Bell v. Wolfish,
27                 441 U.S. 520, 535 (1979). But, “[n]ot every disability imposed
                   during pretrial detention amounts to ‘punishment’ in the
28                 constitutional sense. Id. at 537. “[I]f a particular condition or
                                                     1
 1                   restriction of pretrial detention is reasonably related to a legitimate
                     governmental objective, it does not, without more, amount to
 2                   ‘punishment.’” Id. at 539.

 3                   Petitioner suggests his right to not be subjected to double jeopardy
                     under the Fifth Amendment has been violated. However, the Double
 4                   Jeopardy Clause of the Fifth Amendment applies only to criminal
                     proceedings. Breed v. Jones, 421 U.S. 519, 528 (1975).
 5

 6           Plaintiff filed his second amended complaint on May 13, 2019 and that pleading is now

 7   before the court for screening. It appears plaintiff was disciplined in the form of loss of family

 8   visits and access to the prison commissary for periods of 10 and 15 days. The events resulting in

 9   discipline both occurred on July 14, 2017. Plaintiff asserts since the events resulting in discipline

10   were part of the same “course of conduct,” his being disciplined twice violates the Due Process

11   Clause. At a minimum, plaintiff argues, the periods for loss of privileges should have run

12   concurrently.

13           Again, the court is required to screen complaints brought by prisoners seeking relief

14   against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

15   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

16   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

17   granted, or that seek monetary relief from a defendant who is immune from such relief. 28

18   U.S.C. § 1915A(b)(1),(2).

19           When considering whether a complaint states a claim upon which relief can be granted,

20   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

21   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

22   U.S. 232, 236 (1974).

23           The conduct alleged by plaintiff is simply not a violation of the Due Process Clause.

24   First, any harm suffered by plaintiff in this instance is de minimis rendering the protections of the

25   Due Process Clause inapplicable. See Bell v. Wolfish, 441 U.S. at 539 n. 21. Further, no valid

26   interpretation of the Due Process Clause includes a requirement that multiple forms of discipline

27   cannot be imposed for multiple acts if they were part of the same series of events or “course of

28   /////
                                                        2
 1   conduct.” Accordingly, the court will recommend that plaintiff’s second amended complaint be

 2   dismissed for failure to state a claim upon which relief can be granted and that this case be closed.

 3           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court

 4   assign a district court judge to this case.

 5           IT IS HEREBY RECOMMENDED that:

 6           1. Plaintiff’s second amended complaint be dismissed for failure to state a claim upon

 7   which relief can be granted; and

 8           2. This case be closed.

 9           These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
11   after being served with these findings and recommendations, plaintiff may file written
12   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
13   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
14   specified time waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d
15   1153 (9th Cir. 1991).

16   Dated: November 12, 2019
17

18                                                     _____________________________________
                                                       CAROLYN K. DELANEY
19                                                     UNITED STATES MAGISTRATE JUDGE
20
21   1
     corr1843.dis
22

23

24

25

26
27

28
                                                       3
